                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                     Case No. 19-cv-02547-SVK
                                   8                   Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9            v.

                                  10    MINH NGUYEN, et al.,
                                  11                   Defendants.

                                  12          On January 31, 2020, the parties reported to the mediator that the case had settled.
Northern District of California
 United States District Court




                                  13   Dkt. 27. On February 3, 2020, this Court issued a Clerk’s Notice requiring the parties to file either

                                  14   a notice of settlement or a status report regarding the settlement by February 10, 2020. Dkt. 28.

                                  15   As of the date of this order, no documents have been filed.

                                  16          As the parties have failed to respond to respond to a Court order, they are hereby

                                  17   ORDERED to show cause why this case should not be dismissed. An order to show cause

                                  18   hearing is set for February 25, 2020 at 10:00 a.m. and the case management conference

                                  19   previously set for February 25, 2020 is vacated. The parties are to submit a response to this order
                                       no later than February 20, 2020. Failure to do so will result in dismissal of this matter.
                                  20
                                              SO ORDERED.
                                  21
                                       Dated: February 11, 2020
                                  22

                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge

                                  26
                                  27

                                  28
